

116 S2742 IS: Federal Prisons Accountability Act of 2019
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2742IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. McConnell (for himself, Mr. Lee, Ms. Sinema, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Director of the Bureau of Prisons to be appointed by and with the advice and consent
			 of the Senate.
	
 1.Short titleThis Act may be cited as the Federal Prisons Accountability Act of 2019.
 2.FindingsCongress finds the following: (1)The Director of the Bureau of Prisons leads a law enforcement component of the Department of Justice with a budget that exceeds $7,000,000,000 for fiscal year 2018.
 (2)With the exception of the Federal Bureau of Investigation, the Bureau of Prisons has the largest operating budget of any unit within the Department of Justice.
 (3)The Director of the Bureau of Prisons oversees 122 facilities and is responsible for the welfare of more than 176,000 Federal inmates.
 (4)The Director of the Bureau of Prisons supervises more than 36,000 employees, many of whom operate in hazardous environments that involve regular interaction with violent offenders.
 (5)Within the Department of Justice, in addition to those officials who oversee litigating components, the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Director of the Community Relations Service, the Director of the Federal Bureau of Investigation, the Director of the Office on Violence Against Women, the Administrator of the Drug Enforcement Administration, the Deputy Administrator of the Drug Enforcement Administration, the Director of the United States Marshals Service, 94 United States Marshals, the Inspector General of the Department of Justice, and the Special Counsel for Immigration Related Unfair Employment Practices, are all appointed by the President by and with the advice and consent of the Senate.
 (6)Despite the significant budget of the Bureau of Prisons and the vast number of people under the responsibility of the Director of the Bureau of Prisons, the Director is not appointed by and with the advice and consent of the Senate.
			3.Director of the Bureau
			 of Prisons
			(a)In
 generalSection 4041 of title 18, United States Code, is amended by striking appointed by and serving directly under the Attorney General. and inserting the following: who shall be appointed by the President, by and with the advice and consent of the Senate. The Director shall serve directly under the Attorney General..
 (b)IncumbentNotwithstanding the amendment made by subsection (a), the individual serving as the Director of the Bureau of Prisons on the date of enactment of this Act may serve as the Director of the Bureau of Prisons until the date that is 3 months after the date of enactment of this Act.
			(c)Rule of
 constructionNothing in this Act shall be construed to limit the ability of the President to appoint the individual serving as the Director of the Bureau of Prisons on the date of enactment of this Act to the position of the Director of the Bureau of Prisons in accordance with section 4041 of title 18, United States Code, as amended by subsection (a).
			(d)Term
 (1)In generalSection 4041 of title 18, United States Code, as amended by subsection (a), is amended by inserting after consent of the Senate. the following: The Director shall be appointed for a term of 10 years, except that an individual appointed to the position of Director may continue to serve in that position until another individual is appointed to that position, by and with the advice and consent of the Senate. An individual may not serve more than 1 term as Director..
 (2)ApplicabilityThe amendment made by paragraph (1) shall apply to appointments made on or after the date of enactment of this Act.